FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  15-JUL-2022
                                                  07:55 AM
                                                  Dkt. 124 OCOR

                        NO. CAAP-XX-XXXXXXX
              (Consolidated with No. CAAP-XX-XXXXXXX)


                IN THE INTERMEDIATE COURT OF APPEALS
                       OF THE STATE OF HAWAI#I

                             CAAP-XX-XXXXXXX
                       KS, Plaintiff-Appellant,
                                    v.
                         RS, Defendant/Appellee


                                     AND

                             CAAP-XX-XXXXXXX
                       KS, Plaintiff-Appellant,
                                    v.
                         RS, Defendant/Appellee


         APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                     (CASE NO. FC-D 18-1-0119)

                        ORDER OF CORRECTION
                (By: Nakasone, J., for the court1)
          IT IS HEREBY ORDERED that the Opinion entered on May
27, 2022 (docket number 118) in the above case is hereby
corrected as follows:
          1.   On page 4, line 5, delete "CAAP-XX-XXXXXXX" and
replace it with CAAP-XX-XXXXXXX, so that as corrected, the
sentence will now read:



     1
           Ginoza, Chief Judge, Wadsworth and Nakasone, JJ.
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER
               which twelve are identical to the POEs in
               CAAP-XX-XXXXXXX. The

          2.   On page 6, last paragraph, 12th line from the
bottom, pluralized the word "fact" and follow with the bracketed
word "[sic]" so that as corrected the line will now read:


               "The family court's findings of facts [sic]
               are reviewed under

          3.   On page 8, line 7 of the first paragraph, the
capital "C" in the word "Child" should be a converted to a lower
case "c" so that as corrected the line will now read:


               in the best interest of the child that the
               parties shall have

          The clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of these
changes.

          DATED:   Honolulu, Hawai#i, July 15, 2022.

                                     FOR THE COURT:

                                     /s/ Karen T. Nakasone
                                     Associate Judge




                                 2